EXHIBIT 10.1 Execution Copy

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of the 9th day
of May, 2006, by and among Lowenstein Sandler PC (the “Escrow Agent”), Emisphere
Technologies, Inc., a Delaware corporation (the “Company”), ThinkEquity Partners
LLC (“ThinkEquity”), W.R. Hambrecht + Co., LLC (“W.R. Hambrecht”) and WBB
Securities, LLC (“WBB Securities” and together with ThinkEquity and W.R.
Hambrecht, the “Placement Agents”).

WITNESSETH:

WHEREAS, the Company proposes to sell up to an aggregate of 3,040,000 shares of
common stock, par value $0.01 per share (the “Shares”), of the Company, all as
described in the Company’s registration statement on Form S-3 (Registration
No. 333-133087) (which, together with all amendments or supplements thereto is
referred to herein as the “Registration Statement”);

WHEREAS, the Shares are being offered by the Company to subscribers identified
by the Placement Agents, pursuant to the terms of the Placement Agency Agreement
dated May 9, 2006 by and among the Company and the Placement Agents (the
“Placement Agency Agreement”) and the Subscription Agreements executed by the
subscribers in substantially the form attached to the Placement Agency Agreement
as Exhibit A thereto (the “Subscription Agreements”);

WHEREAS, with respect to all subscription payments received from subscribers
(such subscribers having agreed to settle through delivery by electronic
book-entry at The Depository Trust Company pursuant to Deposit/Withdrawal at
Custodian (“DWAC”) instructions (“DWAC Subscribers”)), the Company and the
Placement Agents propose to establish an escrow account with the Escrow Agent in
the name of the Company at 1251 Avenue of the Americas, New York, New York
10020; and

WHEREAS, the Escrow Agent is willing to receive and disburse the proceeds from
the offering of the Shares purchased by the DWAC Subscribers in accordance
herewith.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Deposit of Escrowed Funds. Unless otherwise agreed to by the Company, the
Placement Agents and any particular subscriber, the Placement Agents shall, from
time to time, cause the DWAC Subscribers to wire to or deposit with the Escrow
Agent funds of such subscribers delivered in payment for their respective Shares
(the “Escrowed Funds”). Upon receipt of Escrowed Funds from such subscribers,
the Escrow Agent shall credit such Escrowed Funds to a non-interest bearing
account held by the Escrow Agent. The wire instructions for such subscriber
funds are set forth in the notice provision for the Escrow Agent in Section 8 to
this Agreement and in Section 1(c) and on the signature page to the Subscription
Agreements.

2. Acceptance. Upon receipt of the Escrowed Funds, the Escrow Agent shall
acknowledge such receipt in writing to the Company and Placement Agents and
shall hold and disburse the same pursuant to the terms and conditions of this
Agreement. The Escrow Agent shall have no duty to verify whether the amounts and
property delivered comport with the requirements of any other agreement.

3. List of DWAC Subscribers. The Placement Agents shall furnish or cause to be
furnished to the Escrow Agent, at the time of each deposit of funds pursuant to
Section 1, a list, substantially in the form of Exhibit A hereto, containing the
name of, the address of, the number of Shares subscribed for by, and the
subscription amount delivered to the Escrow Agent on behalf of each subscriber
whose funds are being deposited for each listed subscriber. The Escrow Agent
shall notify the Placement Agents and the Company of any discrepancy between the
subscription amounts set forth on any list delivered pursuant to this Section 3
and the subscription amounts received by the Escrow Agent. The Escrow Agent is
authorized, with the consent of the Company, not to be unreasonably withheld, to
revise such list to reflect the actual subscription amounts received and the
release of any subscription amounts pursuant to Section 4.

4. Withdrawal of Subscription Amounts.

(a) If the Escrow Agent shall receive a written notice, substantially in the
form of Exhibit B hereto (an “Offering Termination Notice”), from the Company,
the Escrow Agent shall promptly after receipt of such Offering Termination
Notice, send to each subscriber listed on the list held by the Escrow Agent
pursuant to Section 3 whose total subscription amount shall not have been
released pursuant to paragraph (b) or (c) of this Section 4, in the manner set
forth in paragraph (d) of this Section 4, a check to the order of such DWAC
Subscriber in the amount attributable to such DWAC Subscriber of the remaining
subscription amount held by the Escrow Agent as set forth on such list held by
the Escrow Agent. The Escrow Agent shall notify the Company and the Placement
Agents of the distribution of such funds to the DWAC Subscribers.

(b) In the event that (i) any of the Shares have been subscribed for and funds
in respect thereof shall have been deposited with the Escrow Agent on or before
the Closing Date and (ii) no Offering Termination Notice shall have been
delivered to the Escrow Agent, the Company and the Placement Agents shall
deliver to the Escrow Agent on the Closing Date a joint notice, substantially in
the form of Exhibit C hereto (a “Closing Notice”), designating the date on which
Shares are to be sold and delivered to the DWAC Subscribers thereof (the
“Closing Date”), the proceeds of which are to be distributed on such Closing
Date, and identifying the DWAC Subscribers and the number of Shares to be sold
to each thereof on such Closing Date. The Escrow Agent, after receipt of such
Closing Notice, shall on such Closing Date, pay to the Company and the Placement
Agents, in immediately available funds and otherwise in the amounts and in the
manner specified by the Company and the Placement Agents in such Closing Notice,
an amount equal to the aggregate of the subscription amounts paid by the DWAC
Subscribers identified in such Closing Notice for the Shares to be sold on such
Closing Date as set forth on Schedule I to such Closing Notice; and

(c) If at any time and from time to time prior to the release of any DWAC
Subscriber’s total subscription amount pursuant to paragraph (a) or (b) of this
Section 4 from escrow, the Company shall deliver to the Escrow Agent a notice,
substantially in the form of Exhibit D hereto (a “Subscription Termination
Notice”), to the effect that any or all of the subscriptions of such subscriber
have been rejected by the Company (a “Rejected Subscription”), the Escrow Agent
promptly after receipt of such Subscription Termination Notice and, if such
subscriber delivered a check in payment of its Rejected Subscription, after the
clearance of such check, shall send to such subscriber, in the manner set forth
in paragraph (d) of this Section 4, a check to the order of such subscriber in
the amount of such Rejected Subscription amount.

(d) For the purposes of this Section 4, any check that the Escrow Agent shall be
required to send to any subscriber or the Company shall be sent to such
subscriber or the Company by first class mail, postage prepaid, at such
subscriber’s address furnished to the Escrow Agent pursuant to Section 3 or the
Company’s address as set forth in Section 8(b).

5. Escrow Agent; Duties and Liabilities.

(a) It is expressly understood and agreed by the parties that (i) the duties of
the Escrow Agent, as herein specifically provided, are purely ministerial in
nature; (ii) the Escrow Agent shall not have any duty to deposit or to invest
the Escrowed Funds except as provided herein, (iii) the Escrow Agent shall not
be responsible or liable in any manner whatsoever for, or have any duty to
inquire into, the sufficiency, correctness, genuineness or validity of the
notices it receives hereunder, or the identity, authority or rights of any of
the parties; (iv) the Escrow Agent shall have no duties or responsibilities in
connection with the Escrowed Funds, other than those specifically set forth in
this Agreement; (v) the Escrow Agent shall not incur any liability in acting
upon any signature, written notice, request, waiver, consent, receipt, or any
other paper or document believed by the Escrow Agent to be genuine; (vi) the
Escrow Agent may assume that any person purporting to have authority to give
notices on behalf of any of the parties in accordance with the provisions hereof
has been duly authorized to do so; (vii) the Escrow Agent shall incur no
liability whatsoever except for such resulting from its willful misconduct or
gross negligence, as long as the Escrow Agent has acted in good faith in the
performance of its duties hereunder; and (viii) upon the Escrow Agent’s
performance of its obligations under Section 4 hereof, the Escrow Agent shall be
relieved of all liability, responsibility and obligation with respect to the
Escrowed Funds or arising out of or under this Agreement.

(b) Escrow Agent shall not be under any obligation to take any legal action in
connection with this Agreement or towards its enforcement or performance, or to
appear in, prosecute or defend any action or legal proceeding, or to file any
return, or pay or withhold any income or other tax payable with respect to any
Escrowed Funds or the disbursement thereof, any payment of or in respect of
which shall constitute a Loss under Section 6 below, and the Placement Agents
and the Company agree to provide to Escrow Agent such information and
documentation as Escrow Agent may reasonably request in connection therewith.

(c) In the event of any disagreement relating to the Escrowed Funds or the
disbursement thereof resulting in adverse claims or demands being made in
connection with the Escrowed Funds or in the event that Escrow Agent is in doubt
as to what action it should take hereunder, Escrow Agent shall be entitled to
refrain from taking any action and retain the Escrowed Funds, but only to the
extent of the Escrowed Funds in controversy, until Escrow Agent shall have
received (i) a final non-appealable order of a court of competent jurisdiction
regarding the proper disposition or (ii) a joint letter of instruction from the
Company and the Placement Agents directing delivery of the Escrowed Funds, in
which event Escrow Agent shall disburse the Escrowed Funds in accordance with
such order or letter. Any court order shall be accompanied by a legal opinion by
counsel for the presenting party satisfactory to Escrow Agent to the effect that
the order is final and non-appealable. Escrow Agent shall act on such court
order and legal opinion without further question. If a proceeding for such
determination is not begun and diligently continued, the Escrow Agent may make
an ex parte application, or bring any appropriate action, for leave to deposit
the Escrowed Funds in the Supreme Court of the State of New York, County of New
York seeking such determination or such declaratory relief as the Escrow Agent
shall deem reasonably necessary under the circumstances, and the parties each
hereby irrevocably consent to the entering of an ex parte order pursuant to all
applicable laws, rules and procedures of the State of New York and such court.
The Escrow Agent shall be reimbursed by the Company, for all of Escrow Agent’s
reasonable costs and expenses of such action or proceeding, including, without
limitation, attorneys’ fees and disbursements.

(d) Escrow Agent does not have any interest in the Escrowed Funds deposited
hereunder and is serving as escrow agent only and having only possession
thereof. Any payments of income from the Escrowed Funds shall be subject to
withholding regulations then in force with respect to United States federal or
state income taxes. Section 5(c) and this Section 5(d) shall survive any
termination of this Agreement or the resignation of Escrow Agent in accordance
with Section 5(i) below.

(e) None of the provisions of this Agreement shall require the Escrow Agent to
expend or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(f) The Escrow Agent may consult with independent counsel and the advice or any
opinion of counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or opinion of counsel.

(g) The Escrow Agent shall have no obligation to, and shall not, invest and/or
reinvest any cash held by the Escrow Agent in the absence of timely and specific
written investment direction from the Company and the Placement Agents. In no
event shall the Escrow Agent be liable for the selection of investments or for
investment losses incurred thereon; provided that the Escrow Agent has complied
with written investment directions from the Company and the Placement Agents.
The Escrow Agent shall have no liability in respect of losses incurred as a
result of the liquidation of any investment prior to its stated maturity or the
failure of the Company and the Placement Agents to provide timely written
investment direction.

(h) The Escrow Agent may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or through agents, attorneys,
custodians or nominees appointed with due care, and shall not be responsible for
any willful misconduct or gross negligence on the part of any agent, attorney,
custodian or nominee so appointed.

(i) The Escrow Agent may at any time resign by giving ten (10) days written
notice of resignation to the Company and the Placement Agents. Upon receiving
such notice of resignation, the Company and the Placement Agents shall promptly
appoint a successor and, upon the acceptance by the successor of such
appointment, release the resigning Escrow Agent from its obligations hereunder
by written instrument, a copy of which instrument shall be delivered to the
resigning Escrow Agent and the successor. If no successor shall have been so
appointed and have accepted appointment within forty-five (45) days after the
giving of such notice of resignation, the resigning Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor.

(j) Any partnership or other similar entity into which the Escrow Agent may be
merged or converted or with which it may be consolidated, or any partnership,
corporation or other similar entity resulting from any merger, conversion or
consolidation to which the Escrow Agent shall be a party, or any partnership,
corporation or other similar entity succeeding to the business of the Escrow
Agent shall be the successor of the Escrow Agent hereunder without the execution
or filing of any paper with any party hereto or any further act on the part of
any of the parties hereto except where an instrument of transfer or assignment
is required by law to effect such succession, anything herein to the contrary
notwithstanding.

(k) Each of the parties to this Agreement hereby acknowledges that the Escrow
Agent acts as counsel to the Placement Agents and shall have the right to
continue to represent the Placement Agents in any action, proceeding, claim,
litigation, dispute, arbitration or negotiation arising hereunder, and the
Company hereby consents thereto and waives any objection to the continued
representation of the Placement Agents by the Escrow Agent in connection
therewith based upon the services of the Escrow Agent hereunder, without waiving
any duty or obligation the Escrow Agent may have to the parties under this
Agreement.

(l) No printed or other matter in any language (including, without limitation,
the Registration Statement, notices, reports and promotional material) which
mentions the Escrow Agent’s name or the rights, powers, or duties of the Escrow
Agent shall be issued by the other parties hereto or on such parties’ behalf
unless the Escrow Agent shall first have given its specific written consent
thereto. The Escrow Agent hereby consents to the use of its name and the
reference to the escrow arrangement in the Registration Statement and in the
prospectus supplement relating to the Registration Statement.

6. Indemnification of Escrow Agent. The Company and the Placement Agents hereby
agree to indemnify and hold the Escrow Agent harmless from any and all
liabilities, obligations, damages, losses, claims, encumbrances, costs or
expenses (including, without limitation, court costs, reasonable attorneys’ fees
and expenses) (any or all of the foregoing herein referred to as a “Loss”)
arising hereunder or with respect to the Escrowed Funds, unless it is finally
determined that such Losses resulted directly from the willful misconduct or
gross negligence of the Escrow Agent. Anything in this agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

7. [Reserved]

8. Notices. Any notice, instruction, demand or other communication required or
permitted to be given hereunder shall be in writing and deemed given when sent
by facsimile transmission with receipt confirmed to the telephone number below
and addressed as follows:



  a.   If to the Escrow Agent, to:

Lowenstein Sandler PC
1251 Avenue of the Americas
New York, NY 10020
Attention: Michael D. Maline, Esq.
Facsimile: (973) 422-6873

with wire transfers to:

PNC Bank New Jersey
ABA # 031-207-607
Account Name: Lowenstein Sandler PC Attorney Trust Account
Account #: 8025720131



  b.   If to Company, to:

Emisphere Technologies, Inc.
765 Old Saw Mill River Road
Tarrytown, New York 10591
Attention: Chief Executive Officer
Facsimile No.: (914) 593-8253

with a copy to (which shall not constitute notice):

Brown Rudnick Berlack Israels LLP
One Financial Center
Boston, Massachusetts 02111
Attention: Timothy C. Maguire, Esq.
Facsimile No.: 617-289-0413



  c.   If to Placement Agents, to:

ThinkEquity Partners LLC
31 West 52nd Street
Suite 1700
New York, New York 10019
Attention: David J. Strupp, Jr.
Facsimile No.: 212-468-7044

with a copy to (which shall not constitute notice):

Lowenstein Sandler PC
1251 Avenue of the Americas
New York, NY 10020
Attention: Michael D. Maline, Esq.
Facsimile: (973) 422-6873

or to such other address or account information as hereafter shall be designated
in writing by the applicable party.

9. Entire Agreement. This Agreement, the Placement Agency Agreement, the
Subscription Agreements, and any exhibits and schedules hereto and thereto
constitute the entire agreement between the parties hereto pertaining to the
subject matters hereof, and supersede all negotiations, preliminary agreements
and all prior and contemporaneous discussions and understandings of the parties
in connection with the subject matters hereof. Any exhibits and schedules hereto
are hereby incorporated into and made a part of this Agreement.

10. Amendments. No amendment, waiver, change or modification of any of the
terms, provisions or conditions of this Agreement shall be effective unless made
in writing and signed or initialed by all parties or by their duly authorized
agents. Waiver of any provision of this Agreement shall not be deemed a waiver
of future compliance therewith and such provision shall remain in full force and
effect.

11. Severability. In the event any provision of this Agreement is held invalid,
illegal or unenforceable, in whole or in part, the remaining provisions of this
Agreement shall not be affected thereby and shall continue to be valid and
enforceable.

12. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York without regard to any applicable
principles of conflicts of law.

13. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE PARTIES HERETO HEREBY ACCEPT FOR
THEMSELVES AND IN RESPECT OF THEIR RESPECTIVE PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS
FROM ANY THEREOF. THE PARTIES HERETO HEREBY IRREVOCABLY CONSENT TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS ADDRESS
SPECIFIED HEREIN. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.

14. Headings and Captions. The titles or captions of paragraphs in this
Agreement are provided for convenience of reference only, and shall not be
considered a part hereof for purposes of interpreting or applying this
Agreement, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Agreement or any of its terms or
conditions.

15. Gender and Number. Words and phrases herein shall be construed as in the
singular or plural number and as masculine, feminine or neuter gender, according
to the context.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument, and in making proof hereof, it shall not
be necessary to produce or account for more than one such counterpart.

17. Binding Effect on Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
legal representatives, heirs, successors and assigns, and the subscribers of the
Shares. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto (and their respective legal
representatives, heirs, successors and assigns), any rights, remedies,
obligations or liabilities.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

         
ESCROW AGENT:
  COMPANY:
Lowenstein Sandler PC
  Emisphere Technologies, Inc.
 
  By: /s/Elliot M. Maza

By: /s/Steven E. Siesser
    —  
—
  Name: Elliot M. Maza

Member of the Firm
  Title: Chief Executive Officer

PLACEMENT AGENTS:
       
ThinkEquity Partners LLC
       
By: /s/ David J. Strupp, Jr.
       
 
       
Name: David J. Strupp, Jr. Title: Partner
       
W.R. Hambrecht + Co., LLC
       
By: /s/E. John Schneider, IV
       
 
       
Name: E. John Schneider, IV Title: Managing Director
       
WBB Securities, LLC
       
By: /s/M. LaRae Bakerink
       
 
       
Name: M. LaRae Bakerink Title: Chief Executive Officer
       

2

EXHIBIT A

DWAC SUBSCRIBERS

          Name and Address   Number of Shares   Subscription Amount
TOTAL:
 
 

 
 
 


3

EXHIBIT B

FORM OF OFFERING TERMINATION NOTICE

[     ], 2006

Lowenstein Sandler PC
1251 Avenue of the Americas
New York, New York 10020
Attention: Michael D. Maline, Esq.

Ladies and Gentlemen:

Pursuant to Section 4(a) of the Escrow Agreement dated as of May 9, 2006 (the
“Escrow Agreement”) among Emisphere Technologies, Inc. (the “Company”),
ThinkEquity Partners LLC, W.R. Hambrecht + Co., LLC, WBB Securities, LLC, and
you, the Company hereby notifies you of the termination of the offering of the
Shares (as that term is defined in the Escrow Agreement) and directs you to make
payments to DWAC Subscribers as provided for in Section 4(a) of the Escrow
Agreement.

Very truly yours,

EMISPHERE TECHNOLOGIES, INC.

By:
Name:
Title:


4

EXHIBIT C

FORM OF CLOSING NOTICE

[     ], 2006

Lowenstein Sandler PC
1251 Avenue of the Americas
New York, New York 10020
Attention: Michael D. Maline, Esq.

Ladies and Gentlemen:

Pursuant to Section 4(b) of the Escrow Agreement dated as of May 9, 2006 (the
“Escrow Agreement”) among Emisphere Technologies, Inc. (the “Company”),
ThinkEquity Partners LLC (“ThinkEquity”), W.R. Hambrecht + Co., LLC (“W.R.
Hambrecht”), WBB Securities, LLC (“WBB Securities” and together with ThinkEquity
and W.R. Hambrecht, the “Placement Agents”), and you, the Company hereby
certifies that it has received subscriptions for the Shares (as that term is
defined in the Escrow Agreement) and the Company will, subject to and in
accordance with the terms of the Placement Agency Agreement and the Subscription
Agreements, as defined in the Escrow Agreement, sell and deliver Shares to the
DWAC Subscribers thereof at a closing to be held on May 15, 2006 (the “Closing
Date”). The names of the DWAC Subscribers concerned, the number of Shares
subscribed for by each of such subscribers and the related subscription amounts
are set forth on Schedule I annexed hereto.

Please accept these instructions as standing instructions for the closing to be
held on the Closing Date. The parties hereto certify that they do not wish to
have a call back regarding these instructions. The parties hereto further
certify that their instructions may be transmitted to you via facsimile.

We hereby request that the aggregate subscription amount be paid to the
Placement Agents and us as follows:

1. To Emisphere Technologies, Inc. $     as follows:

     
     
     

2. To ThinkEquity Partners LLC $     as follows:

     
     
     

3. To W.R. Hambrecht + Co., LLC $     as follows:

     
     

     

4. To WBB Securities, LLC $     as follows:

     
     

     

5

These instructions may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same instrument.

Very truly yours,

EMISPHERE TECHNOLOGIES, INC.

By:
Name:
Title:


THINKEQUITY PARTNERS LLC

By:
Name:
Title:


W.R. HAMBRECHT + CO., LLC

By:
Name:
Title:


WBB SECURITIES, LLC

By:
Name:
Title:


6

SCHEDULE I
to
CLOSING NOTICE

                  Name   Number   Subscription of DWAC Subscriber   of Shares  
Amount

7

EXHIBIT D

FORM OF SUBSCRIPTION TERMINATION NOTICE

[     ], 2006

Lowenstein Sandler PC
1251 Avenue of the Americas
New York, New York 10020
Attention: Michael D. Maline, Esq.

Ladies and Gentlemen:

Pursuant to Section 4(c) of the Escrow Agreement dated as of May 9, 2006 (the
“Escrow Agreement”) among Emisphere Technologies, Inc. (the “Company”),
ThinkEquity Partners LLC, W.R. Hambrecht + Co., LLC, WBB Securities, LLC, and
you, the Company hereby notifies you that the following subscription(s) have
been rejected:

         
Name of
DWAC Subscriber
  Number of Subscribed
Shares Rejected   Dollar Amount of
Rejected Subscription

Very truly yours,

EMISPHERE TECHNOLOGIES, INC.

By:
Name:
Title:


8